Citation Nr: 0728923	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-37 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for lumbrosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION


The veteran served on active duty from March 1943 to February 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision from the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Although the appellant requested a personal hearing before a 
Veterans Law Judge, which was scheduled for December 7, 2006, 
he did not appear and the case is decided on the evidence of 
record. 


FINDING OF FACT

The veteran did not incur in-service injury or disease of the 
lumbrosacral spine.


CONCLUSION OF LAW

Lumbrosacral strain was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b) (1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated 
March 2004 and March 2006 satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as they informed 
the appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and what 
evidence the appellant should provide, informed the appellant 
that it was the appellant's responsibility to make sure that 
VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claim, and asked the appellant to send in any 
evidence in the appellant's possession that pertained to the 
claim.  The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.

Private medical opinion evidence and the veteran's lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issue on 
appeal, and that VA has satisfied the duty to assist.  

In this case, the Board also finds that a VA examination or 
medical opinion is not required, and not necessary to decide 
the claim because the evidence of record is sufficient to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  There is no reasonable possibility 
that such an examination or medical opinion evidence would 
aid in substantiating the claim because there is no in-
service injury, disease, or event to which any currently 
diagnosed lumbrosacral strain could be related by competent 
medical evidence.  38 C.F.R. § 3.159(c)(4)(i)(B).  Where 
there is no reasonable possibility that any assistance VA 
would provide to the claimant would substantiate the claim, 
VA will discontinue providing assistance in obtaining 
evidence for a claim.  38 C.F.R. § 3.159(d).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The RO's 
March 2006 letter provided the appellant with notice of the 
assignment of disability ratings and effective dates.  
Furthermore, since service connection is being denied, no 
disability rating or effective date will be assigned, so the 
Board finds that there can be no possibility of any prejudice 
to the claimant under the holding in Dingess, supra.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, arguments presented by 
the representative organization and an opportunity for a 
personal hearing.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
the appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

        Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Where a 
veteran who served for ninety days or more after December 31, 
1946 develops certain chronic diseases, such as arthritis, to 
a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The appellant contends that he was treated for back strain in 
service while training at Camp Shoemaker, California.  He 
contends that he has had back problems since he left service 
and that his back problems in the form of spinal stenosis 
have worsened, and that the pain he experiences prevents him 
from sitting or driving for too long.  

Service personnel records show that the veteran's Navy 
occupational specialty was a boatswain's mate, one who works 
on a ship's deck, handling lines and working on capstans and 
other rigging.  Service medical record are negative for any 
complaints, findings, diagnosis, or treatment of a back 
injury.  The service separation examination report dated in 
February 1946 reflects no complaints regarding injury to the 
spine. 

In this case, in addition to the absence of in-service injury 
or disease of the lumbrosacral spine, the evidence is also 
negative for post-service complaints, treatment, or findings 
regarding lumbrosacral strain until January 1990, which is, 
notably, almost 44 years after service separation.  Although 
the appellant maintains that he was treated many years before 
that for his back by a physician who has died and whose 
practice is out of business, there are no records to support 
his contention.  There is no evidence of arthritis of the 
spine manifesting to a compensable degree within a year of 
service.  38 C.F.R. 3.307(a)(3).    

The evidence weighing in favor of the veteran's claim 
consists of his military occupational speciality as a 
boatswain's mate, which could have involved back strain.  
Additional evidence weighing in his favor are private 
chiropractic treatment records of January 1990 through August 
1994 showing treatment for back strain; a private medical 
opinion of December 1993 diagnosing the appellant with lumbar 
stenosis and advising a lumbar epidural injection; and the 
veteran's recent assertions since January 2004, when he filed 
his claim, that he sustained a spinal injury in service and 
now has lumbrosacral strain.  

The evidence weighing against the veteran's claim includes 
the absence of service medical record evidence of complaints, 
findings, or treatment for lumbrosacral strain; the service 
separation examination report showing no complaints or 
abnormalities; and the absence of post-service evidence of 
any complaints, findings, or treatment for lumbrosacral 
strain until nearly 44 years after service.  For these 
reasons, the Board finds that the veteran did not incur any 
in-service lumbrosacral injury or disease.

The Board finds that a preponderance of the evidence is 
against the veteran's claim, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).







ORDER

Service connection for lumbrosacral strain is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


